EXHIBIT BYLAWS OF CARACO PHARMACEUTICAL LABORATORIES, LTD. (a compilation of the current bylaws in effect as of October 26, 2009) ARTICLE I. Offices The Corporation shall continuously maintain a registered office in Michigan and may have such other office(s) at such place(s), both within and outside the State of Michigan, as the Board of Directors (the "Board") from time to time determines or as the business of the Corporation from time to time requires. ARTICLE II. Meetings of Shareholders Section 1.Annual Meetings.Subject to the provisions of Section 6(c) of Article IX of these bylaws (the "Bylaws"), annual meetings of the Corporation's shareholders ("Shareholders") shall be held at such time and place (within or outside the State of Michigan) as shall be designated from time to time by the Board and stated in the notice of the meeting.Subject to the Amended and Restated Articles of Incorporation of the Corporation (the "Articles"), at each annual meeting Shareholders shall elect directors to succeed those whose terms expire and shall transact such other business as may properly be brought before the meeting. Section 2.Special Meetings.Unless otherwise prescribed by law, the Articles or these Bylaws, special meetings of Shareholders for any purpose or purposes may be called only by the Chairman of the Board, the chief executive officer, the president, or by the secretary or assistant secretary upon the written request of two or more Directors of the total number of Directors of the Corporation.
